
	
		II
		110th CONGRESS
		1st Session
		S. 1605
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2007
			Mr. Conrad (for himself,
			 Mr. Roberts, Mr. Harkin, Mr.
			 Salazar, Mr. Domenici,
			 Mr. Bingaman, Mr. Smith, Mr. Nelson of
			 Nebraska, Ms. Snowe,
			 Mrs. Murray, Mr. Thune, Mr.
			 Dorgan, Ms. Collins,
			 Mr. Johnson, Mr. Enzi, and Mrs.
			 Lincoln) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  protect and preserve access of Medicare beneficiaries in rural areas to health
		  care providers under the Medicare program, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Craig Thomas Rural Hospital and Provider Equity Act of
			 2007.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Fairness in the Medicare disproportionate share
				hospital (DSH) adjustment for rural hospitals.
					Sec. 3. Revision of the Medicare hold harmless provision under
				the prospective payment system for hospital outpatient department (HOPD)
				services.
					Sec. 4. Improvement of definition of low-volume hospital for
				purposes of the Medicare inpatient hospital payment adjustment.
					Sec. 5. Extension of Medicare wage index reclassifications for
				certain hospitals.
					Sec. 6. Extension of Medicare reasonable costs payments for
				certain clinical diagnostic laboratory tests furnished to hospital patients in
				certain rural areas.
					Sec. 7. Critical access hospital improvements.
					Sec. 8. Capital infrastructure revolving loan
				program.
					Sec. 9. Extension of Medicare incentive payment program for
				physician scarcity areas.
					Sec. 10. Extension of floor on Medicare work geographic
				adjustment.
					Sec. 11. Improving care planning for Medicare home health
				services.
					Sec. 12. Rural health clinic improvements.
					Sec. 13. Community health center collaborative access
				expansion.
					Sec. 14. Application of the temporary Medicare payment increase
				for home health services furnished in a rural area to 2008.
					Sec. 15. Extension of increased Medicare payments for rural
				ground ambulance services.
					Sec. 16. Coverage of marriage and family therapist services and
				mental health counselor services under part B
				of the Medicare program.
					Sec. 17. Extension of treatment of certain physician pathology
				services under Medicare.
					Sec. 18. Medicare remote monitoring pilot projects.
					Sec. 19. Facilitating the provision of telehealth services
				across State lines.
				
			2.Fairness in the
			 Medicare disproportionate share hospital (DSH) adjustment for rural
			 hospitalsSection
			 1886(d)(5)(F)(xiv)(II) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(F)(xiv)(II)) is amended—
			(1)by striking
			 or, in the case and all that follows through subparagraph
			 (G)(iv); and
			(2)by inserting at the end the following new
			 sentence: The preceding sentence shall not apply to any hospital with
			 respect to discharges occurring on or after October 1, 2008..
			3.Revision of the
			 Medicare hold harmless provision under the prospective payment system for
			 hospital outpatient department (HOPD) servicesSection 1833(t)(7)(D)(i) of the Social
			 Security Act (42
			 U.S.C. 1395l(t)(7)(D)(i)) is amended—
			(1)in subclause (II), by striking 85
			 percent and inserting 100 percent; and
			(2)by adding at the
			 end the following new subclause:
				
					(III)In the case of a sole community hospital
				(as defined in section 1886(d)(5)(D)(iii)), for covered OPD services furnished
				during 2008, for which the PPS amount is less than the pre-BBA amount, the
				amount of payment under this subsection shall be increased by the amount of
				such
				difference.
					.
			4.Improvement of
			 definition of low-volume hospital for purposes of the Medicare inpatient
			 hospital payment adjustmentSection 1886(d)(12)(C)(i) of the
			 Social Security Act (42 U.S.C.
			 1395ww(d)(12)(C)(i)) is amended by inserting (or, beginning with fiscal
			 year 2008, 2,000 discharges) after 800
			 discharges.
		5.Extension of
			 Medicare wage index reclassifications for certain hospitals
			(a)Extension of
			 correction of mid-year reclassification expiration for certain
			 hospitals
				(1)In
			 generalIn the case of a hospital described in paragraph (2),
			 effective September 30, 2007, the Secretary of Health and Human Services shall
			 apply subsection (a) of section 106 of division B of the Tax Relief and Health
			 Care Act of 2006 (42 U.S.C. 1395ww note) by substituting September 30,
			 2008 for September 30, 2007.
				(2)Hospital
			 describedA hospital described in this paragraph is a
			 hospital—
					(A)that is described
			 in subsection (a) of such section 106; and
					(B)(i)that is located in a
			 State with less than 10 people per square mile; or
						(ii)(I)that is located in a
			 rural area; and
							(II)for which the Secretary of Health
			 and Human Services has determined the extension under this subsection to be
			 appropriate.
							(b)Additional
			 ExtensionThe Secretary of Health and Human Services shall extend
			 the special exception reclassification of a sole community hospital located in
			 a State with less than 10 people per square mile (made under the authority of
			 section 1886(d)(5)(I)(i) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(I)(i)) and contained in the final rule
			 promulgated by the Secretary in the Federal Register on August 11, 2004 (69
			 Fed. Reg. 49107)) for 1 year through September 30, 2008.
			(c)Not budget
			 neutralThe provisions of this section shall not be effected in a
			 budget-neutral manner.
			6.Extension of
			 Medicare reasonable costs payments for certain clinical diagnostic laboratory
			 tests furnished to hospital patients in certain rural areasSection 416(b) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (42 U.S.C. 1395l–4(b)), as
			 amended by section 105 of division B of the Tax Relief and Health Care Act of
			 2006 (42 U.S.C. 1395l note), is amended by striking 3-year and
			 inserting 5-year.
		7.Critical access
			 hospital improvements
			(a)Clarification
			 of payment for clinical laboratory tests furnished by critical access
			 hospitals
				(1)In
			 generalSection 1834(g)(4) of the
			 Social Security Act (42 U.S.C.
			 1395m(g)(4)) is amended—
					(A)in the heading,
			 by striking no beneficiary
			 cost-sharing for and inserting treatment of; and
					(B)by adding at the
			 end the following new sentence: “For purposes of the preceding sentence and
			 section 1861(mm)(3), clinical diagnostic laboratory services furnished by a
			 critical access hospital shall be treated as being furnished as part of
			 outpatient critical access services without regard to whether—
						
							(A)the individual
				with respect to whom such services are furnished is physically present in the
				critical access hospital at the time the specimen is collected;
							(B)such individual
				is registered as an outpatient on the records of, and receives such services
				directly from, the critical access hospital; or
							(C)payment is (or,
				but for this subsection, would be) available for such services under the fee
				schedule established under section
				1833(h).
							.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to cost
			 reporting periods beginning on or after the date of enactment of this
			 Act.
				(b)Elimination of
			 Isolation Test for cost-based ambulance reimbursement
				(1)In
			 generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is
			 amended—
					(A)in subparagraph
			 (B)—
						(i)by
			 striking owned and; and
						(ii)by
			 inserting (including when such services are provided by the entity under
			 an arrangement with the hospital) after hospital;
			 and
						(B)by striking the
			 comma at the end of subparagraph (B) and all that follows and inserting a
			 period.
					(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 services furnished on or after January 1, 2008.
				8.Capital
			 infrastructure revolving loan program
			(a)In
			 GeneralPart A of title XVI of the Public Health Service Act (42 U.S.C. 300q et
			 seq.) is amended by adding at the end the following new section:
				
					1603.Capital infrastructure revolving loan
		  program(a)Authority To Make and
				Guarantee Loans
							(1)Authority to
				make loansThe Secretary may make loans from the fund established
				under section 1602(d) to any rural entity for projects for capital
				improvements, including—
								(A)the acquisition
				of land necessary for the capital improvements;
								(B)the renovation or
				modernization of any building;
								(C)the acquisition
				or repair of fixed or major movable equipment; and
								(D)such other
				project expenses as the Secretary determines appropriate.
								(2)Authority to
				guarantee loans
								(A)In
				generalThe Secretary may guarantee the payment of principal and
				interest for loans made to rural entities for projects for any capital
				improvement described in paragraph (1) to any non-Federal lender.
								(B)Interest
				subsidiesIn the case of a guarantee of any loan made to a rural
				entity under subparagraph (A), the Secretary may pay to the holder of such
				loan, for and on behalf of the project for which the loan was made, amounts
				sufficient to reduce (by not more than 3 percent) the net effective interest
				rate otherwise payable on such loan.
								(b)Amount of
				LoanThe principal amount of a loan directly made or guaranteed
				under subsection (a) for a project for capital improvement may not exceed
				$5,000,000.
						(c)Funding
				Limitations
							(1)Government
				credit subsidy exposureThe total of the Government credit
				subsidy exposure under the Credit Reform Act of 1990 scoring protocol with
				respect to the loans outstanding at any time with respect to which guarantees
				have been issued, or which have been directly made, under subsection (a) may
				not exceed $50,000,000 per year.
							(2)Total
				amountsSubject to paragraph (1), the total of the principal
				amount of all loans directly made or guaranteed under subsection (a) may not
				exceed $250,000,000 per year.
							(d)Capital
				Assessment and Planning Grants
							(1)Nonrepayable
				grantsSubject to paragraph (2), the Secretary may make a grant
				to a rural entity, in an amount not to exceed $50,000, for purposes of capital
				assessment and business planning.
							(2)LimitationThe
				cumulative total of grants awarded under this subsection may not exceed
				$2,500,000 per year.
							(e)Termination of
				AuthorityThe Secretary may not directly make or guarantee any
				loan under subsection (a) or make a grant under subsection (d) after September
				30,
				2011.
						.
			(b)Rural Entity
			 DefinedSection 1624 of the Public
			 Health Service Act (42 U.S.C. 300s–3) is amended by adding at the
			 end the following new paragraph:
				
					(15)(A)The term rural
				entity includes—
							(i)a rural health clinic, as defined
				in section 1861(aa)(2) of the Social Security
				Act;
							(ii)any medical facility with at least
				1 bed, but with less than 50 beds, that is located in—
								(I)a county that is not part of a
				metropolitan statistical area; or
								(II)a rural census tract of a metropolitan
				statistical area (as determined under the most recent modification of the
				Goldsmith Modification, originally published in the Federal Register on
				February 27, 1992 (57 Fed. Reg. 6725));
								(iii)a hospital that is classified as
				a rural, regional, or national referral center under section 1886(d)(5)(C) of
				the Social Security Act; and
							(iv)a hospital that is a sole
				community hospital (as defined in section 1886(d)(5)(D)(iii) of the
				Social Security Act).
							(B)For purposes of subparagraph (A), the
				fact that a clinic, facility, or hospital has been geographically reclassified
				under the Medicare program under title XVIII of the
				Social Security Act shall not preclude
				a hospital from being considered a rural entity under clause (i) or (ii) of
				subparagraph
				(A).
						.
			(c)Conforming
			 AmendmentsSection 1602 of the Public Health Service Act (42 U.S.C. 300q–2) is
			 amended—
				(1)in subsection
			 (b)(2)(D), by inserting or 1603(a)(2)(B) after
			 1601(a)(2)(B); and
				(2)in subsection
			 (d)—
					(A)in paragraph
			 (1)(C), by striking section 1601(a)(2)(B) and inserting
			 sections 1601(a)(2)(B) and 1603(a)(2)(B); and
					(B)in paragraph
			 (2)(A), by inserting or 1603(a)(2)(B) after
			 1601(a)(2)(B).
					9.Extension of Medicare
			 incentive payment program for physician scarcity areasSection 1833(u)(1) of the Social Security
			 Act (42 U.S.C. 1395l(u)(1)) is amended by striking before January 1,
			 2008 and inserting before January 1, 2010.
		10.Extension of
			 floor on Medicare work geographic adjustmentSection 1848(e)(1)(E) of the Social Security
			 Act (42 U.S.C. 1395w–4(e)(1)(E)), as amended by section 102 of division B of
			 the Tax Relief and Health Care Act of 2006, is amended by striking
			 before January 1, 2008 and inserting before January 1,
			 2010.
		11.Improving care
			 planning for Medicare home health services
			(a)In
			 generalSection 1814(a)(2) of the Social Security Act (42 U.S.C.
			 1395f(a)(2)), in the matter preceding subparagraph (A), is amended—
				(1)by inserting
			 (as those terms are defined in section 1861(aa)(5)) after
			 clinical nurse specialist; and
				(2)by inserting
			 , or in the case of services described in subparagraph (C), a physician,
			 or a nurse practitioner or clinical nurse specialist who is working in
			 collaboration with a physician in accordance with State law, or a certified
			 nurse-midwife (as defined in section 1861(gg)) as authorized by State law, or a
			 physician assistant (as defined in section 1861(aa)(5)) under the supervision
			 of a physician after collaboration with a
			 physician.
				(b)Conforming
			 amendments(1)Section 1814(a) of the
			 Social Security Act (42 U.S.C. 1395f(a)) is amended—
					(A)in paragraph (2)(C), by inserting
			 , a nurse practitioner, a clinical nurse specialist, a certified
			 nurse-midwife, or a physician assistant (as the case may be) after
			 physician each place it appears;
					(B)in the second sentence, by striking
			 or clinical nurse specialist and inserting clinical nurse
			 specialist, certified nurse-midwife, or physician assistant;
					(C)in the third sentence—
						(i)by striking physician
			 certification and inserting certification;
						(ii)by inserting (or on January
			 1, 2008, in the case of regulations to implement the amendments made by section
			 2 of the Home Health Care Planning
			 Improvement Act of 2007) after 1981;
			 and
						(iii)by striking a physician
			 who and inserting a physician, nurse practitioner, clinical
			 nurse specialist, certified nurse-midwife, or physician assistant who;
			 and
						(D)in the fourth sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant after
			 physician.
					(2)Section 1835(a) of the Social
			 Security Act (42 U.S.C. 1395n(a)) is amended—
					(A)in paragraph (2)—
						(i)in the matter preceding
			 subparagraph (A), by inserting or, in the case of services described in
			 subparagraph (A), a physician, or a nurse practitioner or clinical nurse
			 specialist (as those terms are defined in 1861(aa)(5)) who is working in
			 collaboration with a physician in accordance with State law, or a certified
			 nurse-midwife (as defined in section 1861(gg)) as authorized by State law, or a
			 physician assistant (as defined in section 1861(aa)(5)) under the supervision
			 of a physician after a physician; and
						(ii)in each of clauses (ii) and (iii)
			 of subparagraph (A) by inserting , a nurse practitioner, a clinical
			 nurse specialist, a certified nurse-midwife, or a physician assistant (as the
			 case may be) after physician;
						(B)in the third sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant (as the case may be) after
			 physician;
					(C)in the fourth sentence—
						(i)by striking physician
			 certification and inserting certification;
						(ii)by inserting (or on January
			 1, 2008, in the case of regulations to implement the amendments made by section
			 2 of the Home Health Care Planning
			 Improvement Act of 2007) after 1981;
			 and
						(iii)by striking a physician
			 who and inserting a physician, nurse practitioner, clinical
			 nurse specialist, certified nurse-midwife, or physician assistant who;
			 and
						(D)in the fifth sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant after
			 physician.
					(3)Section 1861 of the Social Security
			 Act (42 U.S.C. 1395x) is amended—
					(A)in subsection (m)—
						(i)in the matter preceding paragraph
			 (1)—
							(I)by inserting a nurse practitioner
			 or a clinical nurse specialist (as those terms are defined in subsection
			 (aa)(5)), a certified nurse-midwife (as defined in section 1861(gg)), or a
			 physician assistant (as defined in subsection (aa)(5)) after
			 physician the first place it appears; and
							(II)by inserting a nurse
			 practitioner, a clinical nurse specialist, a certified nurse-midwife, or a
			 physician assistant after physician the second place it
			 appears; and
							(ii)in paragraph (3), by inserting
			 a nurse practitioner, a clinical nurse specialist, a certified
			 nurse-midwife, or a physician assistant after physician;
			 and
						(B)in subsection (o)(2)—
						(i)by inserting , nurse
			 practitioners or clinical nurse specialists (as those terms are defined in
			 subsection (aa)(5)), certified nurse-midwives (as defined in section 1861(gg)),
			 or physician assistants (as defined in subsection (aa)(5)) after
			 physicians; and
						(ii)by inserting , nurse
			 practitioner, clinical nurse specialist, certified nurse-midwife, physician
			 assistant, after physician.
						(4)Section 1895 of the Social Security
			 Act (42 U.S.C. 1395fff) is amended—
					(A)in subsection (c)(1), by inserting
			 , the nurse practitioner or clinical nurse specialist (as those terms
			 are defined in section 1861(aa)(5)), the certified nurse-midwife (as defined in
			 section 1861(gg)), or the physician assistant (as defined in section
			 1861(aa)(5)), after physician; and
					(B)in subsection (e)—
						(i)in paragraph (1)(A), by inserting
			 , a nurse practitioner or clinical nurse specialist (as those terms are
			 defined in section 1861(aa)(5)), a certified nurse-midwife (as defined in
			 section 1861(gg)), or a physician assistant (as defined in section
			 1861(aa)(5)) after physician; and
						(ii)in paragraph (2)—
							(I)in the heading, by striking
			 Physician
			 certification and inserting Rule of construction regarding requirement for
			 certification; and
							(II)by striking
			 physician.
							(c)Effective
			 DateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2008.
			12.Rural health
			 clinic improvementsSection
			 1833(f) of the Social Security Act (42
			 U.S.C. 1395l(f)) is amended—
			(1)in paragraph (1),
			 by striking , and at the end and inserting a semicolon;
			(2)in paragraph
			 (2)—
				(A)by inserting
			 (before 2008) after in a subsequent year;
			 and
				(B)by striking the
			 period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following new paragraphs:
				
					(3)in 2008, at $92
				per visit; and
					(4)in a subsequent
				year, at the limit established under this subsection for the previous year
				increased by the percentage increase in the MEI (as so defined) applicable to
				primary care services (as so defined) furnished as of the first day of that
				year.
					.
			13.Community
			 health center collaborative access expansionSection 330 of the
			 Public Health Service Act (42 U.S.C.
			 254b) is amended by adding at the end the following:
			
				(s)Miscellaneous
				Provisions
					(1)Rule of
				construction with respect to rural health clinics
						(A)In
				generalNothing in this section shall be construed to prevent a
				community health center from contracting with a federally certified rural
				health clinic (as defined by section 1861(aa)(2) of the
				Social Security Act) for the delivery
				of primary health care services that are available at the rural health clinic
				to individuals who would otherwise be eligible for free or reduced cost care if
				that individual were able to obtain that care at the community health center.
				Such services may be limited in scope to those primary health care services
				available in that rural health clinic.
						(B)AssurancesIn
				order for a rural health clinic to receive funds under this section through a
				contract with a community health center under paragraph (1), such rural health
				clinic shall establish policies to ensure—
							(i)nondiscrimination
				based upon the ability of a patient to pay; and
							(ii)the
				establishment of a sliding fee scale for low-income
				patients.
							.
		14.Application of the
			 temporary Medicare payment increase for home health services furnished in a
			 rural area to 2008Section 421
			 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003
			 (42 U.S.C.
			 1395fff note), as amended by section 5201(b) of the Deficit
			 Reduction Act of 2005 (42 U.S.C. 1395fff note), is
			 amended—
			(1)in the section heading, by striking
			 One-year and inserting
			 Temporary; and
			(2)in subsection (a), by inserting and
			 episodes and visits ending on or after January 1, 2008, and before January 1,
			 2009, after January 1, 2007,.
			15.Extension of
			 increased Medicare payments for rural ground ambulance servicesSection 1834(l)(13) of the Social Security
			 Act (42 U.S.C. 1395m(l)(13)) is amended—
			(1)in subparagraph
			 (A), in the heading, by striking In general and inserting
			 For the second half of
			 2004 and for 2005 and 2006;
			(2)by redesignating
			 subparagraph (B) as subparagraph (C);
			(3)by inserting the
			 following after subparagraph (A):
				
					(B)For 2008 and
				2009 for rural areasAfter computing the rates with respect to
				ground ambulance services under the other applicable provisions of this
				subsection, in the case of such services furnished on or after January 1, 2008,
				and before January 1, 2010, for which the transportation originates in a rural
				area described in paragraph (9) or in a rural census tract described in such
				paragraph, the fee schedule established under this section shall provide that
				the rate for the service otherwise established, after application of any
				increase under paragraphs (11) and (12), shall be increased by 5
				percent.
					;
				and
			(4)in subparagraph
			 (C), as redesignated by paragraph (2)—
				(A)in the heading,
			 by striking Application
			 of increased payments after 2006 and inserting
			 No effect on subsequent
			 periods; and
				(B)by adding at the
			 end the following new sentence: The increased payments under
			 subparagraph (B) shall not be taken into account in calculating payments for
			 services furnished after the period specified in such
			 subparagraph..
				16.Coverage of
			 marriage and family therapist services and mental health counselor services
			 under part B of the Medicare program
			(a)Coverage of
			 Services
				(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
					(A)in subparagraph
			 (Z), by striking and after the semicolon at the end;
					(B)in subparagraph
			 (AA), by inserting and after the semicolon at the end;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(BB)marriage and family therapist
				services (as defined in subsection (ccc)(1)) and mental health counselor
				services (as defined in subsection
				(ccc)(3));
							.
					(2)DefinitionsSection
			 1861 of the Social Security Act (42
			 U.S.C. 1395x) is amended by adding at the end the following new
			 subsection:
					
						(ccc)Marriage and Family Therapist Services; Marriage and Family
		  Therapist; Mental Health Counselor Services; Mental Health
		  Counselor(1)The term marriage
				and family therapist services means services performed by a marriage and
				family therapist (as defined in paragraph (2)) for the diagnosis and treatment
				of mental illnesses, which the marriage and family therapist is legally
				authorized to perform under State law (or the State regulatory mechanism
				provided by State law) of the State in which such services are performed, as
				would otherwise be covered if furnished by a physician or as an incident to a
				physician’s professional service, but only if no facility or other provider
				charges or is paid any amounts with respect to the furnishing of such
				services.
							(2)The term marriage and family
				therapist means an individual who—
								(A)possesses a master’s or doctoral
				degree which qualifies for licensure or certification as a marriage and family
				therapist pursuant to State law;
								(B)after obtaining such degree has
				performed at least 2 years of clinical supervised experience in marriage and
				family therapy; and
								(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				marriage and family therapists, is licensed or certified as a marriage and
				family therapist in such State.
								(3)The term mental health
				counselor services means services performed by a mental health counselor
				(as defined in paragraph (4)) for the diagnosis and treatment of mental
				illnesses which the mental health counselor is legally authorized to perform
				under State law (or the State regulatory mechanism provided by the State law)
				of the State in which such services are performed, as would otherwise be
				covered if furnished by a physician or as incident to a physician’s
				professional service, but only if no facility or other provider charges or is
				paid any amounts with respect to the furnishing of such services.
							(4)The term mental health
				counselor means an individual who—
								(A)possesses a master’s or doctor’s
				degree in mental health counseling or a related field;
								(B)after obtaining such a degree has
				performed at least 2 years of supervised mental health counselor practice;
				and
								(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				mental health counselors or professional counselors, is licensed or certified
				as a mental health counselor or professional counselor in such
				State.
								.
				(3)Provision for
			 payment under part BSection
			 1832(a)(2)(B) of the Social Security
			 Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at the end the
			 following new clause:
					
						(v)marriage and
				family therapist services (as defined in section 1861(ccc)(1)) and mental
				health counselor services (as defined in section
				1861(ccc)(3));
						.
				(4)Amount of
			 paymentSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
					(A)by striking
			 and (V) and inserting (V); and
					(B)by inserting
			 before the semicolon at the end the following: , and (W) with respect to
			 marriage and family therapist services and mental health counselor services
			 under section 1861(s)(2)(BB), the amounts paid shall be 80 percent of the
			 lesser of the actual charge for the services or 75 percent of the amount
			 determined for payment of a psychologist under subparagraph (L).
					(5)Exclusion of
			 marriage and family therapist services and mental health counselor services
			 from skilled nursing facility prospective payment systemSection
			 1888(e)(2)(A)(ii) of the Social Security
			 Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting
			 marriage and family therapist services (as defined in section
			 1861(ccc)(1)), mental health counselor services (as defined in section
			 1861(ccc)(3)), after qualified psychologist
			 services,.
				(6)Inclusion of
			 marriage and family therapists and mental health counselors as practitioners
			 for assignment of claimsSection 1842(b)(18)(C) of the
			 Social Security Act (42 U.S.C.
			 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clauses:
					
						(vii)A marriage and family therapist (as
				defined in section 1861(ccc)(2)).
						(viii)A mental health counselor (as
				defined in section
				1861(ccc)(4)).
						.
				(b)Coverage of
			 Certain Mental Health Services Provided in Certain Settings
				(1)Rural health
			 clinics and federally qualified health centersSection
			 1861(aa)(1)(B) of the Social Security
			 Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by striking or by
			 a clinical social worker (as defined in subsection (hh)(1)) and
			 inserting , by a clinical social worker (as defined in subsection
			 (hh)(1)), by a marriage and family therapist (as defined in subsection
			 (ccc)(2)), or by a mental health counselor (as defined in subsection
			 (ccc)(4)).
				(2)Hospice
			 programsSection 1861(dd)(2)(B)(i)(III) of the
			 Social Security Act (42 U.S.C.
			 1395x(dd)(2)(B)(i)(III)) is amended by inserting or one marriage and
			 family therapist (as defined in subsection (ccc)(2)) after
			 social worker.
				(c)Authorization
			 of Marriage and Family Therapists To Develop Discharge Plans for Post-Hospital
			 ServicesSection 1861(ee)(2)(G) of the
			 Social Security Act (42 U.S.C.
			 1395x(ee)(2)(G)) is amended by inserting marriage and family therapist
			 (as defined in subsection (ccc)(2)), after social
			 worker,.
			(d)Effective
			 DateThe amendments made by this section shall apply with respect
			 to services furnished on or after January 1, 2008.
			17.Extension of
			 treatment of certain physician pathology services under MedicareSection 542(c) of the Medicare, Medicaid,
			 and SCHIP Benefits Improvement and Protection Act of 2000 (as enacted into law
			 by section 1(a)(6) of Public Law 106–554), as amended by section 732 of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42
			 U.S.C. 1395w–4 note) and section 104 of division B of the Tax Relief and Health
			 Care Act of 2006 (42 U.S.C. 1395w–4 note), is amended by striking and
			 2007 and inserting 2007, 2008, and 2009.
		18.Medicare remote
			 monitoring pilot projects
			(a)Pilot
			 projects
				(1)In
			 generalNot later than 9
			 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services (in this section referred to as the Secretary)
			 shall conduct pilot projects under title XVIII of the Social Security Act for
			 the purpose of providing incentives to home health agencies to utilize home
			 monitoring and communications technologies that—
					(A)enhance health
			 outcomes for Medicare beneficiaries; and
					(B)reduce
			 expenditures under such title.
					(2)Site
			 requirements
					(A)Urban and
			 RuralThe Secretary shall conduct the pilot projects under this
			 section in both urban and rural areas.
					(B)Site in a small
			 stateThe Secretary shall conduct at least 3 of the pilot
			 projects in a State with a population of less than 1,000,000.
					(3)Definition of
			 home health agencyIn this section, the term home health
			 agency has the meaning given that term in section 1861(o) of the Social
			 Security Act (42 U.S.C. 1395x(o)).
				(b)Medicare
			 beneficiaries within the scope of projectsThe Secretary shall
			 specify the criteria for identifying those Medicare beneficiaries who shall be
			 considered within the scope of the pilot projects under this section for
			 purposes of the application of subsection (c) and for the assessment of the
			 effectiveness of the home health agency in achieving the objectives of this
			 section. Such criteria may provide for the inclusion in the projects of
			 Medicare beneficiaries who begin receiving home health services under title
			 XVIII of the Social Security Act after the date of the implementation of the
			 projects.
			(c)Incentives
				(1)Performance
			 targetsThe Secretary shall establish for each home health agency
			 participating in a pilot project under this section a performance target using
			 one of the following methodologies, as determined appropriate by the
			 Secretary:
					(A)Adjusted
			 historical performance targetThe Secretary shall establish for
			 the agency—
						(i)a
			 base expenditure amount equal to the average total payments made to the agency
			 under parts A and B of title XVIII of the Social Security Act for Medicare
			 beneficiaries determined to be within the scope of the pilot project in a base
			 period determined by the Secretary; and
						(ii)an
			 annual per capita expenditure target for such beneficiaries, reflecting the
			 base expenditure amount adjusted for risk and adjusted growth rates.
						(B)Comparative
			 performance targetThe Secretary shall establish for the agency a
			 comparative performance target equal to the average total payments under such
			 parts A and B during the pilot project for comparable individuals in the same
			 geographic area that are not determined to be within the scope of the pilot
			 project.
					(2)IncentiveSubject
			 to paragraph (3), the Secretary shall pay to each participating home care
			 agency an incentive payment for each year under the pilot project equal to a
			 portion of the Medicare savings realized for such year relative to the
			 performance target under paragraph (1).
				(3)Limitation on
			 expendituresThe Secretary shall limit incentive payments under
			 this section in order to ensure that the aggregate expenditures under title
			 XVIII of the Social Security Act (including incentive payments under this
			 subsection) do not exceed the amount that the Secretary estimates would have
			 been expended if the pilot projects under this section had not been
			 implemented.
				(d)Waiver
			 authorityThe Secretary may waive such provisions of titles XI
			 and XVIII of the Social Security Act as the Secretary determines to be
			 appropriate for the conduct of the pilot projects under this section.
			(e)Report to
			 CongressNot later than 5 years after the date that the first
			 pilot project under this section is implemented, the Secretary shall submit to
			 Congress a report on the pilot projects. Such report shall contain a detailed
			 description of issues related to the expansion of the projects under subsection
			 (f) and recommendations for such legislation and administrative actions as the
			 Secretary considers appropriate.
			(f)ExpansionIf
			 the Secretary determines that any of the pilot projects under this section
			 enhance health outcomes for Medicare beneficiaries and reduce expenditures
			 under title XVIII of the Social Security Act, the Secretary may initiate
			 comparable projects in additional areas.
			(g)Incentive
			 payments have no effect on other Medicare payments to agenciesAn
			 incentive payment under this section—
				(1)shall be in
			 addition to the payments that a home health agency would otherwise receive
			 under title XVIII of the Social Security Act for the provision of home health
			 services; and
				(2)shall have no
			 effect on the amount of such payments.
				19.Facilitating
			 the provision of telehealth services across State lines
			(a)In
			 generalFor purposes of expediting the provision of telehealth
			 services, for which payment is made under the Medicare program, across State
			 lines, the Secretary of Health and Human Services shall, in consultation with
			 representatives of States, physicians, health care practitioners, and patient
			 advocates, encourage and facilitate the adoption of provisions allowing for
			 multistate practitioner practice across State lines.
			(b)DefinitionsIn
			 subsection (a):
				(1)Telehealth
			 serviceThe term telehealth service has the meaning
			 given that term in subparagraph (F) of section 1834(m)(4) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)(4)).
				(2)Physician,
			 practitionerThe terms physician and
			 practitioner have the meaning given those terms in subparagraphs
			 (D) and (E), respectively, of such section.
				(3)Medicare
			 programThe term Medicare program means the
			 program of health insurance administered by the Secretary of Health and Human
			 Services under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.).
				
